DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 11-13 and 15 are pending in the present application. 
3.	Claims 1-10 and 14 are canceled. 
4.	Claim 11 is currently amended.
Claim Objections
5.	Claim 11 is objected to because of the following informalities:  Clam 11 recites receive from the one or camera but it should recite “receive from the one or more camera”.  Appropriate correction is required.  Examiner shall interpret claim 11 to recite “receive from the one or more camera”.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al. (U.S. Patent Application Publication No. 2016/0217621 A1) in view of Khaderi et al. (U.S. Patent Application Publication No. 2017/0293356 A1), in view of Erfan Davami (U.S. Patent Application Publication No. 2018/0157045 A1), and further in view of Mastrangelo et al. (U.S. Patent Application Publication No. 2019/0011612 A1).
9.	Regarding Claim 11 (Currently Amended), Raghoebardajal discloses A Virtual Reality (VR) computer system, (paragraph [0042] reciting “Accordingly, the arrangement of FIG. 1 provides an example of a head-mountable display system comprising a frame to be mounted onto an observer's head, the frame defining one or two eye display positions which, in use, are positioned in front of a respective eye of the observer and a display element mounted with respect to each of the eye display positions, the display element providing a virtual image of a video display of a video signal from a video signal source to that eye of the observer.”) comprising: 	a VR headset to be worn by at least one user; (paragraph [0043] reciting “FIG. 1 shows just one example of an HMD.” HMD corresponds to VR headset.)	at least one camera device positioned external of the VR headset operative to capture: (paragraph [0066] reciting “However, the use of an HMD device may also offer significant drawbacks in that a camera which sends the images of an HMD-wearing caller to the recipient of the call will capture images of the HMD-wearing user with their face obscured by the display unit. …” The 2D image of the user’s face wearing the HMD is captured by an external camera and that 2D image sent to another device’s display.)
	1) video image of at least one user wearing the VR headset; and (paragraph [0066] reciting “However, the use of an HMD device may also offer significant drawbacks in that a camera which sends the images of an HMD-wearing caller to the recipient of the call will capture images of the HMD-wearing user with their face obscured by the display unit. …”;
paragraph [0068] reciting “The HMD may be identified and tracked (relative to the camera capturing the images of the HMD-wearing user) in a series of images using any known means, such as the use of a fiducial marker attached to the device or the use of hardware motion detectors mounted on the HMD. …”  	Series of images correspond to video image of the user wearing VR headset.)
2) and one or more static images of the user not wearing the VR headset; (paragraph [0076] reciting “FIG. 12 schematically illustrates a plurality of cameras 410 (or a plurality of camera positions of the same camera) being used to image a user from three different angles as described above. Although the image shows three cameras These images may then be processed to derive a 3D model of the user's head in which facial features such as the position of the eyes and shape of the face (for example) are identified. This model is then stored in the memory of a computer and is used as a reference.”  Static images of the head is taken.)	81053659v.1Patent Application No.: 16/107,736Docket No.: 1450015.134us2Response to Office ActionPage 4 of 14one or more camera devices located internal of the VR headset configured and operative to capture real-time images a user's pupils (paragraph [0088] reciting “FIG. 15 is a further schematic plan view of an HMD similar to the plan view of FIG. 2 described above. Features already described in connection with that Figure will not be described again. A pair of eye-tracking cameras 500, 510 are provided within the compartments corresponding to each eye tries to generate images of the wearer's eyes in use. Accordingly, the eye-tracking cameras 500, 510 are directed in a backwards direction relative to the orientation of the user's head, so that they look back at the user's eyes. …”;
paragraph [0089] reciting “To illuminate the user's eye, the cameras 500, 510 can rely on illumination provided by the displayed images within the HMD or, if that is insufficient, on infrared or other illumination directed towards the user's eyes.”	One or more camera devices corresponsds to the 500 and 510 which are internal to the HMD.  Since claim does not specify how long the first time period is, then any time period suffices, either 1 second, or 1 minute, or 1 hour, or 1 day, etc.  For purposes of this examination, Examiner assumes based on lack of specific that the first time 
and a computer processor having instructions to: (paragraph [0116] reciting “… Computer software which, when executed by a computer, causes the computer to carry out the method of any one of the preceding clauses. 16. A machine-readable non-transitory storage medium which stores computer software according to clause 15. 17. An image processing apparatus operable to process an image, comprising:”)	receive from the one or camera devices the recorded real-time images of the user’s pupils while wearing the VR headset; (see FIG. 15; 	paragraph [0088] reciting “… A pair of eye-tracking cameras 500, 510 are provided within the compartments corresponding to each eye tries to generate images of the wearer's eyes in use. Accordingly, the eye-tracking cameras 500, 510 are directed in a backwards direction relative to the orientation of the user's head, so that they look back at the user's eyes. Note that the cameras 500, 510 in FIG. 15 can be disposed anywhere with respect to the compartments corresponding to each eye, as long as they do not obscure the user's view of the displayed images; they are just shown in the outer corners by way of one schematic example.”	paragraph [0089] reciting “To illuminate the user's eye, the cameras 500, 510 can rely on illumination provided by the displayed images within the HMD or, if that is insufficient, on infrared or other illumination directed towards the user's eyes.”
The cameras 500 and 510 correspond to one or more camera devices that capture images of the eyes and thus records real-time images of the user’s pupils since 
generate a two-dimensional (2D) image of the least one user such that an image of the VR headset is virtually removed from the image of the at least one user wearing the VR headset (paragraph [0071] reciting “The region of a captured image corresponding to the area of a user's face which is obscured by the HMD may be modified in several ways. In example methods, to simulate a normal conversation, occluded areas in the image are replaced with portions of the user's own face. …”)	by stitching in a compilation of the one or more captured static images of the user without the VR headset and the captured real-time pupil images of the user captured by the one or more camera devices located internal of the VR headset (paragraph [0084] reciting “… The mask may also leave holes 470 for the eyes to be seen through, as eye contact makes the communication seem more natural. Methods for rendering of the eyes are discussed in more detail later in this disclosure.”;
paragraph [0087] reciting “In each of the above embodiments, information about the user's eye movements (including blinking) may be incorporated in order to render motion of the virtual eyes for improved realism. This could be motion that is determined by a computer or actual detected motion of the user's eyes, for example by eye tracking cameras mounted inside the HMD.”;
paragraph [0088] reciting “…  A pair of eye-tracking cameras 500, 510 are provided within the compartments corresponding to each eye tries to generate images of the wearer's eyes in use. Accordingly, the eye-tracking cameras 500, 510 are directed in a backwards direction relative to the orientation of the user's head, so that they look back at the user's eyes. …”;
paragraph [0098] reciting “at a step 630, at least partially replacing the region of the captured image corresponding to the head mountable display device with a corresponding portion of a 3D facial model, to provide a modified image.”;
paragraph [0103] reciting “FIG. 20 schematically illustrates the rendering of eye motion, for example by detecting the eye motion using one or more cameras mounted on the head mountable display device and comprising rendering motion of the eyes in the modified image. At a step 700 the position and/or orientation of the user's eyes is either detected (from one or more cameras such as those shown in FIG. 15) or generated by a computer or predicted (for example, from on-display motion and/or the location, on the display, of a most significant feature such as another user or a currently speaking user in a conversation. At a step 710 a representation of the user's eyes are rendered as part of the rendered modified image.”) such that the generated 2D image is superimposed proximate to the location the headset image was virtually removed from the user wearing the VR headset such that another user can view a VR image of the at least one user (paragraph [0114] reciting “at least partially replacing the region of the captured image corresponding to the head mountable display device with a corresponding portion of a 3D facial model, to provide a modified image.”) having the superimposed captured real-time pupil images and movement such that the at least one user was not wearing the VR headset.  (paragraph [0099] reciting “In some embodiments, the replacement portion in the modified image may comprise a 
paragraph [0103] reciting “FIG. 20 schematically illustrates the rendering of eye motion, for example by detecting the eye motion using one or more cameras mounted on the head mountable display device and comprising rendering motion of the eyes in the modified image. At a step 700 the position and/or orientation of the user's eyes is either detected (from one or more cameras such as those shown in FIG. 15) or generated by a computer or predicted (for example, from on-display motion and/or the location, on the display, of a most significant feature such as another user or a currently speaking user in a conversation. At a step 710 a representation of the user's eyes are rendered as part of the rendered modified image.”  	The eyes will of course include pupil as the pupil is part of the eyes.)
	While Raghoebardajal does not explicitly disclose, Khaderi discloses one or more pupil sensors located internal of the VR headset configured and operative to capture and track pupil movement of the at least one user wearing the VR headset; (paragraph [0360] reciting  “Referring to FIG. 3, efferent data sources 306 may include video eye tracking data 312. Data 312 may measure gaze direction, pupil size, blinks, and any other data pertaining to user's 302 eyes that may be measured using a Video Eye Tracker (VET) or an electrooculogram. This is also illustrated in FIG. 6, which shows characteristic metrics 600 for eye tracking, in accordance with an exemplary embodiment of the present specification. Video eye tracking 602 generally involves recording images of a user's eye(s) and using image processing to identify the pupil and specific reflections of known light sources (typically infrared) from which may be derived measures of pupil size and gaze direction. The angular resolution (of eye gaze direction) and temporal resolution (frames per second) may limit the availability of some measures. Some measures may be recorded as discrete events, and others recorded over time for analysis of trends and statistics over epochs of time.”
Video eye tracking 602 records images of the eye to identify the pupil size and gaze direction which corresponds to the capturing the eyes pupil and its movements.  Raghoebardajal already discloses eye tracking but not specifically pupil tracking, but clearly the images capture has the pupil captured and allows for pupil tracking as well.)
operative to capture and record real-time images user's pupils simultaneous with the capturing and tracking of the user’s pupil movement by the one or more pupil sensors; (paragraph [0360] reciting “… Video eye tracking 602 generally involves recording images of a user's eye(s) and using image processing to identify the pupil and specific reflections of known light sources (typically infrared) from which may be derived measures of pupil size and gaze direction. …”  	Recording image of an eye in real-time includes recording image of a pupil which can be identified.  Thus not only does video eye tracking 602 record images of eyes, but it also measure pupil size and gaze direction which corresponds to tracking pupil movement and the recording and pupil direction measuring are done at the same time.)
receive from the one or more pupil sensors the tracked pupil movement of the user’s pupil captured simultaneous with the recorded real-time images of the user’s pupils while wearing the VR headset; (paragraph [0360] reciting “Referring to FIG. 3, efferent data sources 306 may include video eye tracking data 312. Data 312 may measure gaze direction, pupil size, blinks, and any other data pertaining to user's Video eye tracking 602 generally involves recording images of a user's eye(s) and using image processing to identify the pupil and specific reflections of known light sources (typically infrared) from which may be derived measures of pupil size and gaze direction.”;
paragraph [0361] reciting “Software, typically provided with the eye tracking hardware, may provide calibrated estimates of gaze direction in coordinates tied to the display used for calibration. … It is assumed that gaze direction will be provided at some rate in samples per second. Most of the following metrics will be derived from this stream of gaze direction data: saccade, pursuit, vergence, patterns, and/or microsaccades.”
So the recorded images of the user’s pupils is obtained and simultaneously the 
pupil is tracked from those images.  The gaze information is provided at some rate in samples per second along with the image of the eyes being recorded.)
utilizing the recorded real-time images of the user’s pupils and the simultaneously captured tracking pupil movements of the user’s pupil while wearing the VR headset, (paragraph [0360] reciting “Referring to FIG. 3, efferent data sources 306 may include video eye tracking data 312. Data 312 may measure gaze direction, pupil size, blinks, and any other data pertaining to user's 302 eyes that may be measured using a Video Eye Tracker (VET) or an electrooculogram. This is also illustrated in FIG. 6, which shows characteristic metrics 600 for eye tracking, in Video eye tracking 602 generally involves recording images of a user's eye(s) and using image processing to identify the pupil and specific reflections of known light sources (typically infrared) from which may be derived measures of pupil size and gaze direction.”  	Thus the image of the user’s eyes is captured and pupil image is identified.  The gaze direction (pupil movement) is also captured.  The movement is a series of moves in the image being captured.  Since the video eye tracker tracks the eyes in a video, each gaze direction in each photo through a series of photos corresponds to tracking eye movement.)
and the captured real-time pupil images (paragraph [0360] reciting “Referring to FIG. 3, efferent data sources 306 may include video eye tracking data 312. Data 312 may measure gaze direction, pupil size, blinks, and any other data pertaining to user's 302 eyes that may be measured using a Video Eye Tracker (VET) or an electrooculogram. This is also illustrated in FIG. 6, which shows characteristic metrics 600 for eye tracking, in accordance with an exemplary embodiment of the present specification. Video eye tracking 602 generally involves recording images of a user's eye(s) and using image processing to identify the pupil and specific reflections of known light sources (typically infrared) from which may be derived measures of pupil size and gaze direction.” )	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Raghoebardajal with Khaderi so that the virtual eyes of Raghoebardajal can be images of actual eyes captured by the VET of Khaderi.  This is a beneficial modification because Raghoebardajal discloses 
	While not explicitly disclosed by the combination of Raghoebardajal, Khaderi, and Davami, Mastrangelo discloses one or more pupil LED sensors and the one or more pupil LED sensors (paragraph [0063] reciting “… Each eye tracking sensor 416 can comprise an infrared LED and a miniature camera embedded in the frame 406 near the respective lens. The reflected light (provided by the LED) from the eye can be captured by the camera to estimate eye and the gaze angle. Based on this information the gaze point can be calculated and the object distance can be determined from the object distance sensor (412a,b or 414). Non-limiting examples of suitable eye tracking sensors can include subminiature CMOS cameras such as the Awaiba NanEye and Omnivision camera cubes.”  Thus the pupil gaze angle can be captured by a LED sensors couple to a camera that sense the infrared LED light that is reflected from the eye.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Raghoebardajal, Khaderi, and Davami with Mastrangelo so that the infrared pupil sensors in Khadria can be further modified to be an infrared LED light emitter with a camera that detects the reflected LED infrared light.  This is a beneficial modification as Raghoebardajal and Khadri already discloses capturing the images of the eye and calculating a pupil gaze location from the captured images.  The Infrared LED emitter and camera in Mastrangelo 10.	Regarding Claim 12 (Previously presented), Raghoebardajal further discloses The VR system as recited in claim 11, wherein the external camera device is a webcam. (paragraph [0010] reciting “Although the original development of HMDs was perhaps driven by the military and professional applications of these devices, HMDs are becoming more popular for use by casual users in, for example, computer game or domestic computing applications. A common domestic computing application is VoIP (`Voice over Internet Protocol`) communication. By using such a webcam or a comparable image capturing device in conjunction with such a service, users may be able to transmit real-time footage of themselves to their contact in addition to their voice. Incorporating an HMD into such a setup offers an improvement in immersion, allowing users to feel as if they are in the room with their contacts.”)
11.	Regarding claim 13 (Original), Mastrangelo further discloses The VR system as recited in claim 1 1, wherein the one or more sensors located in the VR headset include infrared LED sensors.  (paragraph [0063] reciting “…Each eye tracking sensor 416 can comprise an infrared LED and a miniature camera embedded in the frame 406 near the respective lens. The reflected light (provided by the LED) from the eye can be captured by the camera to estimate eye and the gaze angle. Based on this information the gaze point can be calculated and the object distance can be determined from the object distance sensor (412a,b or 414). Non-limiting examples of suitable eye tracking sensors can include subminiature CMOS cameras such as the Awaiba NanEye and Omnivision camera cubes.”)
12.	Regarding Claim 15 (Original), Raghoebardajal further discloses The VR system as recited in claim 1 1, wherein the generated 2D image of the user having the superimposed pupil image and movement is rendered in real-time. (paragraph [0010] reciting “… By using such a webcam or a comparable image capturing device in conjunction with such a service, users may be able to transmit real-time footage of themselves to their contact in addition to their voice. Incorporating an HMD into such a setup offers an improvement in immersion, allowing users to feel as if they are in the room with their contacts.”)
Response to Arguments
13.	Applicant's arguments filed 04/06/2021 have been considered but are not persuasive.  On page 9 of the Remarks, Applicant argues that the cameras 500 and 510 of Raghoebardajal are only used to capture images that are used to render virtual eyes of the user to be superimposed over the area of the user face occluded by the HMD the user is wearing.  On page 10 of the Remarks, applicant argues that Khaderi also fails to disclose actually stitching real live image of the user’s face to the portion of the user face that is occluded by the HMD. 
14.	On page 11 of the Remarks, Applicants argue that it is impermissible to combine Raghoebardajal with Khaderi to teach “stitching in a compilation of the one or more captured static images of the user without the VR headset and the captured real-time pupil images of the user captured by the one or more camera devices located internal of the VR headset” because there is no real support for such combination and thus the combination is just hindsight.  Continuing on page 12, Applicant argue that there is only purely hindsight that would take the images of Khaderi and use them to replace the HMD in Raghoebardajal.  Applicant continue on pages 13-14 stating that both Raghoebardajal and Khaderi fails to disclose “stitching a compilation of the one or more captured static images of the user without the VR and the captured real-time pupil 
15.	Examiner disagrees with this assessment of Raghoebardajal and Khaderi and also disagrees that there is no motivation to modify and combine Khaderi with Raghoebardajal to each the limitation “stitching a compilation of the one or more captured static images of the user without the VR and the captured real-time pupil images of the user captured by the one or more camera devices located internal of the VR headset.”
16.	First, the Office Action has made clear that paragraph [0071] of Raghoebardajal clearly discloses replacing a portion of the user’s face that is covered/obscured by the HMD with portions of the user’s own face.  In fact paragraph [0071] recites “The region of a captured image corresponding to the area of a user's face which is obscured by the HMD may be modified in several ways. In example methods, to simulate a normal conversation, occluded areas in the image are replaced with portions of the user's own face.”  There are indeed several ways to replace the obscured HMD portion of the user’s face and one of those ways is with the user’s own face.
17.	Second, Raghoebardajal already discloses eye tracking camera that are internal to the VR headset that is the HMD.  Khaderi is cited to show that the camera capture live/real-time images of the eyes of the user by use of the VET (video eye tracking) techniques.  In fact, Khaderi in paragraph [0360] clearly states that “Video eye tracking 602 generally involves recording images of a user's eye(s) and using image processing to identify the pupil and specific reflections of known light sources (typically infrared) from which may be derived measures of pupil size and gaze direction.”  Since the paragraph [0071] discloses replacing the occluded portion of the face with a portion of the user’s face, and Khaderi discloses using a VET 602 to record the images of the eyes, it would have been obvious to modify Raghoebardajal to replace the occluded HMD portion of the user’s face with the actual real time recorded images of the eyes of the user from the VET 602 of Khaderi.  This is not based on hindsight as Raghoebardajal clearly discloses the desire to replace the occluded portion of the user’s face with a real face, which is one of several techniques.  The other techniques involve generating and rendering virtual eyes, but Raghoebardajal explicitly discloses the possibility of replacing the occluded area with an actual face portion of the user.  Furthermore, it is obvious to modify the cameras 500 and 510 of Raghoebardajal with the VET components to capture real time images of the eyes since the cameras 500 and 510 in Raghoebardajal are already disclosed eye tracking cameras inside the VR headset that produces images of the eyes (Raghoebardajal at paragraph [0088]) and the VET 602 of Khaderi can be incorporated to inside the VR headset to record images of the eyes.  Furthermore, both the 500 and 510 cameras in Raghoebardajal and the VET 602 of Khaderi are explicitly disclosed as relying on infrared light reflections to detect/track eye direction.  Thus, this provides even more assurances that the cameras 500 and 510 can be modified with VET 602 to capture/record eye images of the user while wearing the VR headset is encouraged and allowed by Raghoebardajal.
18.	Thus clearly the stitching of the user’s real-time eyes, including pupils, over the portion of the HMD can be achieved with the teachings of Raghoebardajal modified by Khaderi.
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK S CHEN/Primary Examiner, Art Unit 2611